     Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             September 30, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

HARVEST NATURAL RESOURCES, INC., §
                                 §
                                 §
               Plaintiff,        §
                                 §
VS.                              §                            CIVIL ACTION NO. H-18-483
                                 §
RAFAEL DARIO RAMIREZ CARRENO,    §
                                 §
               Defendant.        §

                               MEMORANDUM AND OPINION

         Harvest Natural Resources, Inc., a Delaware energy company with operations in Texas,

sued Rafael Dario Ramirez Carreno, the former president of a Venezuelan-owned oil and gas

company, alleging involvement in a major international corruption dispute. The parties have filed

briefings and exhibits under seal based on a protective order that governs confidentiality during

discovery. A reporter has asked the court to unseal these documents, citing the high-profile subject

matter, which implicates the public interest significantly. The court ordered the parties to show

cause for keeping certain documents under seal, and Ramirez responded. Ramirez’s request to

redact and seal, Docket Entry No. 142, is granted in part and denied in part, for the reasons set out

below.

I.       Background

         In February 2018, Harvest, a publicly held energy company, sued Rafael Dario Ramirez

Carreno for participating in an international bribery scheme involving conspiracy and money

laundering. Harvest asserted violations of the Racketeer Influenced and Corrupt Organizations

Act, 18 U.S.C. § 1961; the Sherman Act § 1, 15 U.S.C. § 1; the Robinson-Patman Act, 15 U.S.C.

§ 13(c); and the Texas Business & Commercial Code § 15.05. (Docket Entry No. 1; Docket Entry
     Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 2 of 6




No. 14 at ¶¶ 76–116). Ramirez was the Venezuelan Minister of Energy and Oil from 2004 to

2014, the Venezuelan Minister of External Affairs from August 2014 to December 2014, and the

president of Petroleos de Venezuela S.A., Venezuela’s state-owned oil and gas company, which

does business globally. (Docket Entry No. 14 at ¶ 8; Docket Entry No. 72-1 at ¶ 3).

       The court entered default judgment against Ramirez in December 2018, after finding that

he was properly served under Rule 4(e) and had failed to answer, respond, or defend against the

lawsuit within the Rule 12(a)(1)(A)(i) time limit. (Docket Entry No. 66). In February 2019, the

court entered a final default judgment awarding treble damages of $1,416,118,657.98,

postjudgment interest from the date of the judgment at a rate of 2.55% per year, and attorneys’

fees and costs. (Docket Entry No. 71; see also Docket Entry No. 137 at 4). The court set aside

the default motion in June 2020, because “[Ramirez] believed he had not been served” and

“presented a meritorious defense,” and because of the “size of the default judgment” and the

“policy favoring resolving cases on the merits.” (Docket Entry No. 137 at 33, 38).

       In moving to set aside the default judgment, Ramirez explained some of the problems he

faced receiving and responding to Harvest’s attempts at service of process. (Docket Entry No.

72). In December 2017, Ramirez had “resigned from the United Nations because [he] disapproved

of [Venezuelan] President Nicolas Maduro's government and policies” and claimed to be in hiding

to “protect [him]self from political persecution by the Maduro government and its allies.” (Docket

Entry No. 72-1 at ¶¶ 5–6).

       In October 2019, the court granted the parties’ joint motion to enter a protective order.

(Docket Entry Nos. 103, 104). The parties designated documents produced in discovery as

“confidential” under the protective order. They also filed documents in connection with motions

and briefings under seal, without seeking the court’s authorization to do so. In June 2020, an



                                                    2
      Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 3 of 6




Associated Press reporter asked the court to unseal all documents associated with Docket Entry

Nos. 81, 109, 119, 122 and 126, since this case involves international corruption allegations,

implicating the public interest. (Docket Entry No. 141-1). The court ordered the parties to show

cause for keeping these documents under seal, in whole or in part. (Docket Entry No. 140).

Ramirez responded, and Harvest did not. (Docket Entry No. 142).

       Ramirez moved to redact personal information within the parties’ briefs; to redact phone

numbers, social security numbers, and financial information within the Docket Entry No. 109

exhibits; and to seal certain Docket Entry Nos. 109, 119, and 122 exhibits that include personal

details or could reveal Ramirez’s location while he remains in hiding. (Docket Entry No. 142).

The court considers the requests to seal, in whole or in part, under the applicable legal standards.

II.    The Legal Standard

       Courts presume that the public should have access to judicial records. Nixon v. Warner

Communications, Inc., 435 U.S. 589, 597 (1978); Belo Broadcasting Corp. v. Clark, 654 F.2d 423,

429 (5th Cir. 1981). “Public access [to judicial records] serves to promote trustworthiness of the

judicial process, to curb judicial abuses, and to provide the public with a more complete

understanding of the judicial system, including a better perception of its fairness.” S.E.C. v. Van

Waeyenberghe, 990 F.2d 845, 849 (5th Cir. 1993) (alteration in original) (quoting Littlejohn v. BIC

Corp., 851 F.2d 673, 682 (3d Cir.1988)). The presumption in favor of access applies even when

if information is uninteresting to the public. See Macias v. Aaron Rents, Inc., 288 F. App’x 913,

915 (5th Cir. 2008).

       But there are limits. Under Federal Rule of Civil Procedure 5.2, a party making a filing

with the court that contains sensitive personal or financial information may include only “(1) the

last four digits of the social-security number and taxpayer-identification number; (2) the year of



                                                     3
       Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 4 of 6




the individual's birth; (3) the minor's initials; and (4) the last four digits of the financial-account

number.” FED. R. CIV. P. 5.2(a). The court has “supervisory power over its own records and files”

and may also seal documents “where court files might [] become a vehicle for improper purposes.”

Nixon, 435 U.S. at 598. The court must use this discretion with care by “weighing the interests

advanced by the parties in light of the public interest.” Id. at 602; see also Federal Savings &

Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987).

         “If the district court determines that the [document] contains sensitive information

favoring sealing, [it] should then consider whether redaction of the relevant information is an

adequate substitute for sealing . . . .” Test Masters Educ. Servs., Inc. v. Robin Singh Educ. Servs.,

Inc., No. 13-20250, 2015 WL 13768849, at *2 (5th Cir. Oct. 22, 2015). The court should favor

unsealing “if appropriate redactions will satisfy privacy or other relevant concerns.” Id. (citing In

re Dall. Morning News Co., 916 F.2d 205, 206 (5th Cir. 1990)).

III.    Analysis

        A.     Redacting the Parties’ Briefs in Docket Entry Nos. 109, 119, 122, and 126

        Ramirez argues that the parties’ briefs in Docket Entry Nos. 109, 119, 122, and 126 should

remain sealed in part. Ramirez requests leave to redact “personal, or otherwise confidential

information” that would reveal “information about [his] location” and finances, on pages 10, 11,

21, and 22 of Docket Entry No. 109; pages 10, 11, 12, 18 and 21 of Docket Entry No. 119; pages

i, 5, 7–8, 11, 13 of Docket Entry No. 122; and pages 3, 5, and 10 of Docket Entry No. 126. (Docket

Entry No. 142 at 4, 6–7). He argues that this is personal information that would cause harm if

accessible to the public.

        The sections of the documents that Ramirez identifies contain information about his current

whereabouts. Ramirez claims to be in hiding from the Venezuelan government and is asking to



                                                      4
     Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 5 of 6




redact parts of the filings that could reveal his location. Ramirez’s concerns about his safety if his

location is revealed favor nondisclosure. Ramirez’s request to make redactions is granted.

       B.      Redacting Exhibits in Docket Entry No. 109

       Ramirez requests redaction of his phone number from Docket Entry Nos. 109-4, 109-5,

109-9, 109-10, and 109-28, (Docket Entry No. 142 at 4–5); his social-security number and birth

date from Docket Entry No. 109-29, (Id. at 5); and his wife’s social-security number from Docket

Entry No. 109-30. (Id.). These exhibits clearly contain specific financial and contact information

without relevance to the public’s understanding of the case. Redaction is appropriate.

       C.      Sealing Exhibits in Docket Entry Nos. 109, 119, and 122

       Ramirez moves to keep Docket Entry Nos. 109-1, 109-73, and 109-74 under seal because

they “contain[] information about Defendant Ramirez’s confidential financial information.”

(Docket Entry No. 142 at 4, 6). Docket Entry Nos. 109-1 and 109-73 contain Ramirez’s answers

to interrogatories focusing on his bank accounts. Ramirez refers to the financial institutions where

he has had bank accounts, but he gives no specific information as to his bank account number,

account type, or other sensitive details. (Docket Entry No. 109-1 at 6). Docket Entry No. 109-74

lacks specific financial details, but it does contain Ramirez’s address, which must be redacted.

       Ramirez asks the court to keep Docket Entry Nos. 109-18, 109-34, 109-36, 109-37, 109-

72, 109-76, 119-4, and 122-4 under seal because they “contain[] information about Defendant

Ramirez’s location” and “other personal identifiers.” (Id. at 4–6). The court agrees. In these

exhibits, some of which are duplicative, Ramirez states his address and provides information

highly suggestive of his whereabouts.

       Ramirez asks the court to keep Docket Entry Nos. 109-17 and 119-3 under seal, not on

Ramirez’s behalf, but “to give the designating party an opportunity to object to their unsealing.”



                                                      5
      Case 4:18-cv-00483 Document 148 Filed on 09/30/20 in TXSD Page 6 of 6




(Docket Entry No. 142 at 2). Docket Entry No. 109-17 is an August 2019 letter referring to

sections of defendant Juan Garcia’s deposition and describing Ramirez’s travel to Geneva. Docket

Entry No. 119-3 is a record of Garcia’s videotaped deposition. These documents will be unsealed.

Neither party shown good cause to maintain them under seal.

       Nor have they shown good cause to keep Docket Entry No. 81 under seal. This filing

includes Garcia’s resumé, which describes his civil status, contact information, and contact

information for his personal references. Ramirez must submit this exhibit with the contact

information, Garcia’s civil status, and Garcia’s personal references’ contact information redacted.

The document will otherwise be unsealed.

IV.    Conclusion

       Ramirez’s motion to redact certain information in Docket Entry Nos. 109, 119, 122, and

126 is granted. These documents will be unsealed in part, after Ramirez has redacted the specified

information. Ramirez’s motion to redact Docket Entry Nos. 109-4, 109-5, 109-9, 109-10, 109-28,

109-29, and 109-30 is granted. These documents will be unsealed in part, after Ramirez has

redacted the requested information.

       Ramirez’s motion to keep Docket Entry Nos. 81, 109-1, 109-17, 109-73, and 119-3 under

seal is denied. Ramirez must provide a redacted version of Docket Entry No. 81, as described

above. Ramirez’s motion to keep Docket Entry Nos. 109-18, 109-34, 109-36, 109-37, 109-72,

109-74, 109-76, 119-4, and 122-4 under seal is otherwise granted.

       Ramirez must file the redacted documents by October 14, 2020.

               SIGNED on September 30, 2020, at Houston, Texas.


                                                           _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge

                                                    6
